 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE ADDSON,                             No. 2:19-cv-0847 KJM CKD P
12                       Petitioner,
13            v.                                         ORDER
14    JARED D. LOZANO,
15                       Respondent.
16

17          Petitioner is proceeding pro se with an application for writ of habeas corpus under 28

18   U.S.C. §2254. On August 19, 2019, the court received a letter from petitioner in which petitioner

19   asks that he be permitted to proceed on his original petition for writ of habeas corpus, which the

20   court dismissed on May 28, 2019, instead of his amended petition because the original was filed

21   by attorney Lee A. West. While it does appear Mr. West was the person who served the court

22   with the original petition, the petition is signed by petitioner proceeding pro se. Mr. West has not

23   appeared on behalf of petitioner in this action. Also, the court notes that all of the claims in the

24   original petition are included in the amended petition, so it is not clear why petitioner wishes to

25   proceed on the original rather than the amended petition. If petitioner wishes to abandon those

26   claims brought in his amended petition and not the original, he should so indicate in his traverse

27   which is due September 23, 2019. If Mr. West would like to represent petitioner, he must appear

28   on petitioner’s behalf in compliance with Local Rule 182.
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that petitioner’s request that his amended

 2   petition for writ of habeas corpus be dismissed and that petitioner be permitted to proceed on his

 3   original petition is denied.

 4   Dated: August 23, 2019
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     adds0847.ran
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
